DETAILED ACTION
Withdrawn Objections and Rejections
The objection to the drawings.
The objection to claim 9.
The rejection of claims 1 to 3, 5 to 12, and 14 to 16 under 35 U.S.C. § 112(b) as being indefinite.
The rejection of claims 1, 5 to 10, and 14 under 35 U.S.C. § 103 as being unpatentable over Scurati et al. (U.S. Pat. Appl. Pub. No. 2004/0132059) in view of Goto et al. (U.S. Pat. Appl. Pub. No. 2018/0221877), Ham et al. (U.S. Pat. Appl. Pub. No. 2006/0020371), Straub et al. (WO 2015/074076), and Kain et al. (U.S. Pat. No. 8,315,817).
The rejection of claims 2 and 15 under 35 U.S.C. § 103 as being unpatentable over Scurati et al. (U.S. Pat. Appl. Pub. No. 2004/0132059) in view of Goto et al. (U.S. Pat. Appl. Pub. No. 2018/0221877), Ham et al. (U.S. Pat. Appl. Pub. No. 2006/0020371), Straub et al. (WO 2015/074076), Kain et al. (U.S. Pat. No. 8,315,817), and Kanigan et al. (U.S. Pat. Appl. Pub. No. 2007/0003448).
The rejection of claim 3 under 35 U.S.C. § 103 as being unpatentable over Scurati et al. (U.S. Pat. Appl. Pub. No. 2004/0132059) in view of Goto et al. (U.S. Pat. Appl. Pub. No. 2018/0221877), Ham et al. (U.S. Pat. Appl. Pub. No. 2006/0020371), Straub et al. (WO 2015/074076), Kain et al. (U.S. Pat. No. 8,315,817), and Boehm et al. (U.S. Pat. Appl. Pub. No. 2011/0190146).
The rejection of claims 11 and 12 under 35 U.S.C. § 103 as being unpatentable over Scurati et al. (U.S. Pat. Appl. Pub. No. 2004/0132059) in view of Goto et al. (U.S. Pat. Appl. Pub. No. 2018/0221877), Ham et al. (U.S. Pat. Appl. Pub. No. 2006/0020371), Straub et al. (WO 2015/074076), Kain et al. (U.S. Pat. No. 8,315,817), and Lee et al. (U.S. Pat. Appl. Pub. No. 2013/0052649).
The rejection of claim 16 under 35 U.S.C. § 103 as being unpatentable over Scurati et al. (U.S. Pat. Appl. Pub. No. 2004/0132059) in view of Goto et al. (U.S. Pat. Appl. Pub. No. 2018/0221877), Ham et al. (U.S. Pat. Appl. Pub. No. 2006/0020371), Straub et al. (WO 2015/074076), Kain et al. (U.S. Pat. No. 8,315,817), Kanigan et al. (U.S. Pat. Appl. Pub. No. 2007/0003448), and Boehm et al. (U.S. Pat. Appl. Pub. No. 2011/0190146).
Reasons for Allowance
Applicant’s arguments are persuasive as to why the claims as amended are allowable over the prior art.  Reply to Final Office Action under 37 CFR 1.114 with Amendment filed on 15 February 2022 at pages 16 to 20.
Any further comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labelled “Comments on Statement of Reasons for Allowance”.
Conclusion
Claims 1 to 3, 5 to 12, and 14 to 16 are allowed.  Claim 4 was cancelled in the Amendment and Reply to Non-Final Office Action under 37 CFR 1.111 with Amendment filed on 11 January 2021 and claim 13 was cancelled in the Reply to Final Office Action under 37 CFR 1.116 with Amendment filed on 23 April 2021.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM PRAKASH, whose telephone number is 571-270-3030.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 7:00 am to 7:00 pm, Eastern Time.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael A. Marcheschi, can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, please go to http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Finally, if you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (in USA or CANADA) or 571-272-1000.
/Gautam Prakash/
Primary Examiner, Art Unit 1799